[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            NOV 09, 2007
                             No. 06-16248                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 04-00450-CV-T-N

GARY WADE WILLIAMS,



                                                          Petitioner-Appellant,

                                  versus

SANDRA CARTER, Superintendent,
TROY KING, The Attorney General
of the State of Alabama,


                                                      Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                           (November 9, 2007)

Before DUBINA, MARCUS and WILSON, Circuit Judges.
PER CURIAM:

       Petitioner Gary Wade Williams, a state prisoner, filed a pro se petition for

writ of habeas corpus on May 10, 2004, challenging the Alabama Department of

Corrections’ (“ADOC”) revocation of his statutory and incentive good time (“good

time”) credits in violation of ex post facto principles and his due process rights.1

Williams’s exhibits and case history reveal that he was sentenced in 1982 to 50

years’ imprisonment for robbery and attempted rape (“robbery sentence”). He was

convicted of murder and sentenced to a life sentence in 1983 (“life sentence”).

       In a brief accompanying his petition, Williams clarified that he was not

seeking good time credits on his murder sentence, but wanted the credits that he

earned to be applied to his robbery sentence because he still was serving time on

that expired sentence, which affected his “classification, prison employment, and

future parole considerations.” Kathy Holt, ADOC’s director of records, submitted

an affidavit stating that Williams received his statutory good time credit, but lost

his incentive good time credit due to “a major disciplinary of Possession of

Contraband,” and he completed his robbery sentence on June 11, 2006, at which

time he began serving his life sentence. On September 15, 2006, the district court

concluded that, based on Holt’s affidavit, the case was moot because Williams only


       1
       Williams is serving his sentence in the State of Washington, pursuant to a compact between
Alabama and Washington.

                                               2
challenged “allegedly improperly revoked good-conduct credits” on a sentence that

since had expired.

         On appeal, Williams reasserts that the case is not moot because collateral

consequences resulting from ADOC’s miscalculation of his robbery sentence

remain, namely, that his “classification, prison employment, and future parole

considerations” are affected.

         We review the issue of whether a case is moot de novo. Mattern v. Sec’y for

Dep’t of Corr., 494 F.3d 1282, 1285 (11th Cir. 2007). Issues raised for the first

time in a reply brief are waived. United States v. Dicter, 198 F.3d 1284, 1289

(11th Cir. 1999). We also have held that “[p]ro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998).

         “Under Article III of the Constitution, federal courts may adjudicate only

actual, ongoing cases or controversies,” and “[t]his case-or-controversy

requirement subsists through all stages of federal judicial proceedings, trial and

appellate.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477, 110 S. Ct. 1249, 1253,

108 L. Ed. 2d 400 (1990). Normally, when a habeas petitioner elects to attack only

his sentence, and the sentence expires before final adjudication, the case is moot.



                                            3
Lane v. Williams, 455 U.S. 624, 631, 102 S. Ct. 1322, 1327, 71 L. Ed. 2d 508

(1982) (holding that the petitioners could not challenge their parole violations

because they were released from prison and their parole term expired). The

Supreme Court has held, however, that a case is not moot as long as some

collateral consequences of the petitioner’s conviction remain. Carafas v. LaVallee,

391 U.S. 234, 237-38, 88 S. Ct. 1556, 1559, 20 L. Ed. 2d 554 (1968).

Additionally, while the Supreme Court has acknowledged that it will presume

collateral consequences when a petitioner is attacking his criminal conviction, as

the fact that a conviction carries with it collateral consequences is obvious, it

requires that a petitioner must prove collateral consequences when he attacks his

parole revocation, as a parole violation does not result in similar statutory collateral

consequences, only non-statutory discretionary decisions. Spencer v. Kemna, 523

U.S. 1, 8, 14, 118 S. Ct. 978, 983, 986, 140 L. Ed. 2d 43 (1998). A petitioner

challenging a parole revocation does not establish collateral circumstances when he

alleges only that the expired revocation might affect his future parole

considerations when parole is discretionary. Id. at 14, 118 S. Ct. at 986.

      We have not addressed whether a case is moot when a habeas petitioner,

serving consecutive sentences, challenges a prior, expired sentence, but we have

held that a prisoner may challenge a sentence resulting from an unconstitutional



                                           4
conviction when the sentence delayed the date on which a valid sentence began.

See Fox v. Kelso, 911 F.2d 563, 568 (11th Cir. 1990). Additionally, we have held

that a habeas petitioner established that collateral consequences resulted from his

parole revocation when the revocation subsequently was used to enhance a new

sentence, and thus the case was not moot. Mattern, 494 F.3d at 1285-86.

      Under Alabama law, “[n]o prisoner shall be released on parole merely as a

reward for good conduct . . . but only if the Board of Pardons and Paroles is of the

opinion that there is reasonable probability that” the inmate will not violate the law

if released. Ala. Code § 15-22-26. The Alabama Supreme Court has interpreted

§ 15-22-26 to give the Alabama Board of Pardons and Paroles total discretion in

the granting of parole. Thompson v. Bd. of Pardons and Paroles, 806 So.2d 374,

375 (Ala. 2001).

      Because we conclude from the record that Williams has not sufficiently

alleged collateral consequences, we agree with the district court’s finding that the

case is moot. Williams does nothing more than make a general allegation that his

miscalculated robbery sentence affects his “classification, prison employment and

future parole classification.” That is not sufficient, particularly since parole is

discretionary in Alabama. See Spencer, 523 U.S. at 14, 118 S. Ct. at 986;

Thompson, 806 So.2d at 375.

      AFFIRMED.

                                            5